Luke, J.
1. The motion to dismiss the bill of exceptions on the ground that no defendant in error is named therein, is without merit. See Joiner v. Singletary, 106 Ga. 257 (32 S. E. 90).
2. The affidavit of illegality was not signed by the person against. whom the execution issued, as required by section 5305 of the Civil Code of 1910; nor were the grounds of the affidavit verified positively. The affidavit was therefore a nullity, and the court did not err in dismissing it on motion. Sprinz v. Vannucki, 80 Ga. 774 (6 S. E. 816); Winn v. Miller, 136 Ga. 388, 390 (71 S. E. 658.)

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.